The pleadings and issues in this case are predicated on facts similar to those shown by the record to exist in A. JOHNSTON, as Grand Chief Engineer of Grand International Brotherhood of Locomotive Engineers *Page 1291 
for, and on behalf of said Grand International Brotherhood of Locomotive Engineers, Plaintiff, vs. PAUL C. ALBRITTON, Circuit Judge of the Twenty-seventh Judicial Circuit of Florida, Defendant, decided this date, only the parties to the cause in the court below being different. The writ of prohibition in this cause is therefore awarded on authority of that case.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.